451 So.2d 373 (1984)
Donald Ted WATSON
v.
STATE.
1 Div. 699.
Court of Criminal Appeals of Alabama.
January 10, 1984.
*374 James H. Lackey, Mobile, for appellant.
Charles A. Graddick, Atty. Gen., and P. David Bjurberg, Asst. Atty. Gen., for appellee.
HUBERT TAYLOR, Judge.
This is an appeal from a denial of a petition for writ of error coram nobis in which petitioner alleged ineffective assistance of counsel. The petition was denied without an evidentiary hearing.
The sworn petition contains specific charges against trial counsel for appellant. These allegations or charges are not mere conclusions but meet the requirements this court has set forth in many cases.
Without ruling on the truth or substance of the allegations, we conclude that petitioner is entitled to an evidentiary hearing at the trial court level. David v. State, 416 So.2d 778 (Ala.Cr.App.1982).
Accordingly, we have no alternative but to remand this cause with instructions that the appellant be given an evidentiary hearing on the matters set forth in the petition.
REMANDED WITH INSTRUCTIONS.
All the Judges concur.